Exhibit 10.3

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to the May 6, 2009 Employment Agreement, effective
February 4, 2008 (“Agreement”) between Phillip L. Spector (“Executive”) and
Intelsat Global S.A., Intelsat S.A. and Intelsat Management LLC is entered into
by the undersigned parties and is effective on February 28, 2012.

 

1. Section 2.1(b) of the Agreement is hereby amended as follows:

 

  A. Section 2.1(b)(i) is amended to read in its entirety as follows::

(i) Basic Bonus. For each calendar year (or other fiscal year period, if the
Company changes from a calendar fiscal year) during the Employment Period, the
Executive shall be eligible to receive an annual bonus up to a target amount of
sixty-five percent (65%) of his Base Salary (“Basic Bonus”), subject to his
satisfaction of objective performance criteria that have been pre-established by
the Compensation Committee in a consistent manner with those of other senior
executives of the Company and following consultation with the Executive.

 

  B. Section 2.1(b)(ii) is amended to read in its entirety as follows:

(ii) Stretch Bonus. In addition to the Basic Bonus and for each calendar year
(or other fiscal year period, if the Company changes from a calendar fiscal
year) during the Employment Period, the Executive shall be eligible to receive
an additional bonus of up to sixty-five percent (65%) of the Executive’s Base
Salary (“Stretch Bonus”), in the event of the Executive’s satisfaction of
objective stretch performance criteria that have been pre-established by the
Compensation Committee following consultation with the Executive.

 

  C. Section 2.1(b) (iii) is deleted in its entirety.

 

  D. The final paragraph of Section 2.1(b) is amended to read in its entirety as
follows:

All bonuses, to the extent earned for a particular year, shall be paid in the
following calendar year but prior to March 15th of such following calendar year.
The Basic Bonus and Stretch Bonus shall be referred to herein as the “Target
Bonus” and shall be calculated based on the annual Base Salary as in effect at
the end of each applicable calendar year. The Executive acknowledges and agrees
that if the Company becomes a “publicly held corporation” within the meaning of
Section 162(m)(2) of the Internal Revenue Code of 1986, as amended (the “Code”),
that all annual compensation bonuses described in this Section 2.1(b) may, in
the Company’s discretion, be payable pursuant to a “qualified performance based
compensation” bonus plan established by the Company in accordance with Code
Section 162(m) and the regulations thereunder; provided that target percentages
of Executive’s Base Salary associated with the Basic Bonus (100%) and Stretch
Bonus (65%) shall not be reduced under any such “qualified performance based
compensation” bonus plan.



--------------------------------------------------------------------------------

2. The Agreement is further amended to delete any other reference to Super
Stretch Bonus, including the parenthetical (“but not any Super Stretch Bonus)”
found at section 4.2(iii).

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
February 28, 2012.

 

INTELSAT MANAGEMENT LLC By:  

/s/ David P. McGlade

Name:   David P. McGlade

Title:   Chief Executive Officer INTELSAT GLOBAL S.A. By:  

/s/ David P. McGlade

Name:   David P. McGlade

Title:   Chief Executive Officer INTELSAT S.A. By:  

/s/ David P. McGlade

Name:   David P. McGlade

Title:   Chief Executive Officer THE EXECUTIVE

/s/ Phillip L. Spector

Phillip L. Spector